     Case 2:15-cv-02451-CJB-JVM Document 264-4 Filed 05/18/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE         §
COMMISSION,                     §
                                §
     Plaintiff,                 §
                                §
                 v.             §                    CASE NO. 2:15-cv-2451-CJB-JVM
                                §
RONALD L. BLACKBURN,            §                    SECTION: “J” (1)
ANDREW V. REID, BRUCE A. GWYN,  §
MICHAEL A. MULSHINE, LEE C.     §
SCHLESINGER, SAMUEL E. WHITLEY, §
AND TREATY ENERGY               §
CORPORATION,                    §
                                §
     Defendants.                §

                                  NOTICE OF SUBMISSION

       Please take notice that Plaintiff Securities and Exchange Commission (“Commission”)

will submit its Motion for Entry of Final Judgments as to the Officer Defendants and Samuel E.

Whitley to the Honorable Carl J. Barbier, United States District Judge for the Eastern District of

Louisiana, Section J, at 9:30 a.m., on June 3, 2020, or as the court may order.

       Dated: May 18, 2020,                  Respectfully submitted,

                                             /s/Jennifer D. Reece
                                             Jennifer D. Reece
                                             Texas Bar No. 00796242
                                             Keefe M. Bernstein
                                             Texas Bar No. 24006839
                                             U.S. Securities and Exchange Commission
                                             Burnett Plaza, Suite 1900
                                             801 Cherry Street, Unit #18
                                             Fort Worth, Texas 76102-6882
                                             Direct phone: (817) 978-6442 (jb)
                                             Fax: (817) 978-4927
                                             reecej@sec.gov
                                             bernsteink@sec.gov
     Case 2:15-cv-02451-CJB-JVM Document 264-4 Filed 05/18/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I certify that on May 18, 2020, I electronically submitted the foregoing document with
the clerk of court for the U.S. District Court, Eastern District of Louisiana, using the electronic
case filing system of the court. I hereby certify that I have served all counsel of record according
to Fed. R. Civ. P. 5(b)(2), and that I have also caused the foregoing document to be sent by U.S.
mail to the last known addresses of pro se defendants Andrew V. Reid and Bruce A. Gwyn.

                                              /s/Jennifer D. Reece
                                              Jennifer D. Reece




                                                 2
